FILED

JUN - 3 2019

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TALEN MONTANA RETIREMENT
PLAN AND TALEN ENERGY
MARKETING, LLC, Individually and
on Behalf of All Others Similarly
Situated,

Plaintiffs,
v.

PPL CORPORATION, PPL CAPITAL
FUNDING, INC., PPL ELECTRIC
UTILITIES CORP., PPL ENERGY
FUNDING CORP., PAUL A. FARR,
MARK F. WILTEN, PETER J.
SIMONICH, and DOES 1-50,

Defendants.

 

Cause No. CV-18-174-BLG-SPW

ORDER

Plaintiffs Talen Montana Retirement Plan and Talen Energy Marketing,

LLC move for the admission of Kathleen Shih to practice before the Court in the

above captioned matter with Robert L. Sterup of Billings, Montana, designated as

local counsel. The motion complies with Local Rule 83.1(d).
IT IS SO ORDERED that Plaintiffs’ motion to admit Kathleen Shih to
appear pro hac vice (Doc. 27) is GRANTED and she is authorized to appear as
counsel with Robert L. Sterup pursuant to L.R. 83.1(d) in the above captioned

matter.

DATED this 3 day of June, 2019.

SUSAN P. WATTERS
United States District Judge
